                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:19-cv-249-FL
____________________________________
                                      )
MATTHEW BRADLEY,                      )      DECLARATION OF DAN BOOTH IN
                                      )      SUPPORT OF DEFENDANT
      Plaintiff,                      )      ANALYTICAL GRAMMAR, INC.’S
v.                                    )      MOTION TO EXCLUDE
                                      )      UNDISCLOSED EVIDENCE AND
ANALYTICAL GRAMMAR, INC.,             )      ARGUMENT ON DAMAGES AND
                                      )      PROFITS UNDER FED. R. CIV. P. 37(c)
      Defendant.                      )
____________________________________)



                 Exhibit 6: Defendant Analytical’s Expert Designation




PPAB 5724182v1                        1
         Case 5:19-cv-00249-FL Document 33-9 Filed 07/17/20 Page 1 of 3
                 IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                       Civil Action No. 5:19-cv-249-FL
____________________________________
                                       )
MATTHEW BRADLEY,                       )
                                       )
      Plaintiff,                       )      ANALYTICAL GRAMMAR,
v.                                     )      INC.’S EXPERT DESIGNATION
                                       )
ANALYTICAL GRAMMAR, INC.,              )
                                       )
      Defendant.                       )
____________________________________)

        Pursuant to Rule 26(a)(2) of the Federal Rules of Civil Procedure and in

accordance with the Court’s October 23, 2019 Case Management Order, Defendant

Analytical Grammar, Inc. (“Analytical”) designates the following expert witness who is

expected to be called at trial:

        Aram Sinnreich
        School of Communication
        American University
        4400 Massachusetts Avenue, NW
        Washington, DC 20016

        Professor Sinnreich is expected to testify regarding customs and norms related to

memes in social media as they pertain to the nature of Plaintiff Matthew Bradley’s

photograph, the purpose and character of Analytical’s use thereof, the amount and

substantiality of the portion used in relation to the photograph as a whole, and any effect

of that use on the potential market for or value of the photograph.

        Analytical reserves the right to supplement or modify this designation on or

before April 27, 2020, the date set in the Case Management Order for service of the

disclosures required by Rule 26(a)(2).




                                   1
      Case 5:19-cv-00249-FL Document 33-9 Filed 07/17/20 Page 2 of 3
DATED this 20th day of March, 2020.

                                            /s/ Dan Booth
                                            Dan Booth (special appearance entered)
                                            Dan Booth Law LLC
                                            60 Thoreau Street #121
                                            Concord, Massachusetts 01742
                                            dan@danboothlaw.com
                                            Massachusetts Bar No. 672090

                                            Attorney for Defendant Analytical
                                            Grammar, Inc.




                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing Analytical Grammar, Inc.’s

Expert Designation was served via email, pursuant to a prior agreement between the

parties, upon the parties’ counsel Al Allan at alallan@allaniplitigation.com, Seth Hudson

at shudson@worldpatents.com, and Richard Liebowitz at rl@liebowitzlawfirm.com on

this March 20, 2020.

                                            /s/ Dan Booth




                                  2
     Case 5:19-cv-00249-FL Document 33-9 Filed 07/17/20 Page 3 of 3
